Judgment reversed *763on the law and new trial granted, with costs to the appellant to abide the event. Memorandum. Reversible error occurred in permitting the respondent Marianna Portolese to introduce evidence contradicting the plaintiff’s testimony upon a collateral issue. The testimony of the witness Grace was incompetent. The importance of this error is emphasized by the inclusion of a finding in the decision to the effect that the plaintiff’s testator received the ten per cent bonus in this unrelated transaction. Further incompetent evidence was received as to another extraneous transaction, the substance of which is embodied in a separate finding in the decision. All concur. (The judgment declared a bond and mortgage usurious.) Present — Sears, P. J., Taylor, Edgoomb, Thompson and Crosby, JJ.